Case 1:18-cv-01360-PGG Document 64 Filed 02/21/19 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

FELIPE UPON JOCHOLA, OTTONIEL RAMOS
BATEN, MIGUEL FRANCISCO  AJPOP,
ROMAN PAJARITO and ANDRES SANDOVAL,
individually and on behalf of others similarly
situated,

Plaintiffs,
-against-

GREEN SUMMIT GROUP LLC (d/b/a GREEN
SUMMIT), CITY BARN GROUP LLC.(d/b/a
CITY BARN KITCHEN), BLACK LEXINGTON
GROUP, LLC. (d/b/a GREEN SUMMIT), PETER
SHATZBERG, and TODD MILLMAN

Defendants.

 

 

Index No. 18&-cy-1360

MOTION TO WITHDRAW AS
COUNSEL

Sara Isaacson, Esq., the undersigned counsel, respectfully moves to withdraw as counsel
for Plaintiffs in the above-captioned matter, as she has decided to leave the firm and therefore
her last day with the law firm of Michael Faillace & Associates, P.C, is Tuesday, February 19,

2019,

Michael Faillace & Associates, P.C. will continue to represent the Plaintiffs in this
matter, and no party will be prejudiced if this Motion is granted.

WHEREFORE, undersigned counsel respectfully requests that this Court permit Sara
Isaacson to withdraw as counsel for the Plaintiffs in this matter.

Dated: New York, New York Respectfully submitted,

February 18, 2019

/s/ Sara Isaacson

Sara Isaacson, Esq.

Michael Faillace & Associates, P.C.
60 East 42™ Street, Suite 4510
New York, New York 10165
Attorneys for Plaintiffs

as Wea:
8a A

Paw G Gardephée, U0 5 2.
j 0)

 
